DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner finds no 35 USC 101 rejections in the current claim language.

Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive.

35 USC 102 Rejection
Applicant argues that Siwal does not show or suggest
notify a server on the Internet that the first inbound traffic has been blocked; [and]
receive first instructions from the server indicating to unblock the first inbound traffic.
Examiner disagrees.
Siwal discloses notifying a server on the Internet that the first inbound traffic has been blocked (Fig. 1, item 112; paragraph 20; paragraph 28).
In addition, Siwal discloses receiving first instructions from the server indicating to unblock the first inbound traffic (Fig. 1; Fig. 3; paragraph 14 “learn the rules for controlling the access, and can implement these rules to automatically block and/or unblock device access …”; paragraph 15 “Another exemplary rule can unblock an IoT device if a request to access the device is received from a user client device registered on the network.”; paragraph 18 “unblocking access”; paragraph 18 “cloud server”);
Specifically, Applicant argues that
“Client device 120 is not a server.  Rather, as its name makes clear, client device 120 is a client.”
However, as argued in the 35 USC 103 rejection below, the terms “server” and “client” can be used interchangeably.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Siwal (U.S. Pat. Pub. No. 2017/0353462) (Method and System for Improving Network Security) in view of in view of Ngo (U.S. Pat. Pub. No. 2011/0161295)

1.1	Regarding claim 1, Siwal discloses a system for securing connections to Internet of Things (IoT) devices, comprising:
a memory (paragraph 19 “one or more databases storing information regarding IoT devices …”; paragraphs 33, 34); and
a hardware processor coupled to the memory (Fig. 1; paragraph 6 “networking device having at least one data processor”) and configured to:
receive first inbound traffic at a router from the Internet, wherein the first inbound traffic is destined for a first IoT device (Fig. 1, item 2a; paragraph 28 “The additional layer of security between IoT devices and users attempting to access these devices remotely”);
block the first inbound traffic at the router (Fig. 1; paragraph 28; paragraphs 14, 15, 18, 21);
notify a client on the Internet that the first inbound traffic has been blocked (Fig. 1, item 112; paragraph 20; paragraph 28);
receive first instructions from the client indicating to unblock the first inbound traffic (Fig. 1; Fig. 3; paragraph 14 “learn the rules for controlling the access, and can implement these rules to automatically block and/or unblock device access …”; paragraph 15 “Another exemplary rule can unblock an IoT device if a request to access the device is received from a user client device registered on the network.”; paragraph 18 “unblocking access”; paragraph 18 “cloud server”); and
unblock the first inbound traffic (Fig. 1; paragraphs 14, 15, 18). However, Siwal discloses the client being notified and the client providing instructions to unblock the device access.
Ngo discloses that the terms “server” and “client” are interchangeably used in the network art (paragraph 17 “The terms “computer,” “server,” “host,” “host system,” “client,” and the like are generally used interchangeably …”).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teaching of Ngo with Siwal since Siwal implements client/server scenarios that would lead to a dedicated server computer that may at some point during a session act as a client (Abstract; paragraphs 6, 13, 15).
1.2	Per claim 2, Siwal teaches the system of claim 1, wherein the hardware processor is further configured to:
receive second inbound traffic at the router from the Internet, wherein the second inbound traffic is destined for the first IoT device (Fig. 1, item 2a; paragraph 28 “The additional layer of security between IoT devices and users attempting to access these devices remotely”);
block the second inbound traffic at the router (Fig. 1; paragraph 28; paragraphs 14, 15, 18, 21);
notify the server on the Internet that the second inbound traffic has been blocked (Fig. 1, item 112; paragraph 20; paragraph 28); and
receive second instructions from the server indicating to not unblock the second inbound traffic (Fig. 1; Fig. 3; paragraph 14 “learn the rules for controlling the access, and can implement these rules to automatically block and/or unblock device access …”; paragraph 15 “Another exemplary rule can unblock an IoT device if a request to access the device is received from a user client device registered on the network.”; paragraph 18 “unblocking access”; paragraph 18). 1.3	Regarding claim 3, Siwal discloses the system of claim 1, wherein the hardware processor is further configured to log activity related to blocking the second inbound traffic (paragraph 21 “blocking outgoing traffic …”; paragraphs 14, 18). 1.4	Per claim 4, Siwal teaches the system of claim 1, wherein the unblocking the first inbound traffic is performed for a given period of time and then subsequent inbound traffic to the first IoT device is blocked (paragraph 21 “blocking outgoing traffic …”; paragraphs 14, 18). 1.5	Regarding claim 5, Siwal discloses the system of claim 1, wherein the hardware processor is further configured to:
receive third inbound traffic at the router from the Internet, wherein the third inbound traffic is destined for the first IoT device (Fig. 1, item 2a; paragraph 28 “The additional layer of security between IoT devices and users attempting to access these devices remotely”);
determine that the third inbound traffic is hyper-text transfer protocol traffic (paragraph 38);
redirect the third inbound traffic to the server for login (paragraphs 23, 26, 28); and
after the login has been competed, unblock the third inbound traffic (Fig. 1; Fig. 3; paragraph 14 “learn the rules for controlling the access, and can implement these rules to automatically block and/or unblock device access …”; paragraph 15 “Another exemplary rule can unblock an IoT device if a request to access the device is received from a user client device registered on the network.”; paragraph 18 “unblocking access”; paragraph 18).1.6	Per claim 6, Siwal teaches the system of claim 5, wherein the hardware processor is further configured to determine that the third inbound traffic is from a browser (paragraph 32).1.7	Regarding claim 7, Siwal discloses the system of claim 1, wherein the hardware processor is further configured to:
receive fourth inbound traffic at the router from the Internet, wherein the fourth inbound traffic is destined for the first IoT device (Abstract; paragraph 6);
determine that the fourth inbound traffic is hyper-text transfer protocol traffic (paragraph 38);
determine that the fourth inbound traffic is not from a browser (Fig. 3; paragraph 21);
block the fourth inbound traffic at the router (Fig. 1; paragraph 28; paragraphs 14, 15, 18, 21); and
notify the server on the Internet that the fourth inbound traffic has been blocked (Fig. 1; Fig. 3; paragraph 14 “learn the rules for controlling the access, and can implement these rules to automatically block and/or unblock device access …”; paragraph 15 “Another exemplary rule can unblock an IoT device if a request to access the device is received from a user client device registered on the network.”; paragraph 18 “unblocking access”; paragraph 18). 1.8	Per claim 8, Siwal teaches a method for securing connections to Internet of Things (IoT) devices, comprising:
receiving first inbound traffic at a router from the Internet, wherein the first inbound traffic is destined for a first IoT device (Abstract; paragraph 6);
blocking the first inbound traffic at the router (Fig. 1; paragraph 28; paragraphs 14, 15, 18, 21);
notifying a server on the Internet that the first inbound traffic has been blocked (Fig. 1; paragraph 28; paragraphs 14, 15, 18, 21);
receiving first instructions from the server indicating to unblock the first inbound traffic (paragraphs 14, 15, 18; paragraphs 33, 35 “instruction execution system”); and
unblocking the first inbound traffic (Fig. 1; Fig. 3; paragraph 14 “learn the rules for controlling the access, and can implement these rules to automatically block and/or unblock device access …”; paragraph 15 “Another exemplary rule can unblock an IoT device if a request to access the device is received from a user client device registered on the network.”; paragraph 18 “unblocking access”; paragraph 18).

1.9	Regarding claims 9 – 20, the rejection of claims 1 – 8 under 35 USC 102 (paragraphs 1.1 – 1.8 above) applies fully.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/